DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1-6, 9, 11-13 and 16 are rejected.
	Claims 7-8, 10, 14 and 17-18 are objected.
	Claim 15 has been cancelled.


Claim Objections
Claims 10 and 12 are objected to because of the following informalities:  
Claim 10: “a base” in line 3 should be replaced with --the base--.
Claim 10: “at least one through fluid inlet” in line 5 should be replaced with --the at least one through fluid inlet--.
Claim 10: “a central axis” in line 5 should be replaced with --the central axis--.
Claim 10: “a base” in line 6 should be replaced with --the base--.
Claim 10: “at least one through fluid outlet” in line 8 should be replaced with --the at least one through fluid outlet--.
Claim 10: “a central axis” in line 8 should be replaced with --the central axis--.
Claim 10: “a base” in lines 8-9 should be replaced with --the base--.
Claim 10: “a base” in line 13 should be replaced with --the base--.
Claim 10: “at least one side wall” in line 14 should be replaced with --the at least one sidewall--.
Claim 10: “the space” in line 22 should be replaced with --a space--.

Claim 12: “a base” in line 3 should be replaced with --the base--.

  Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9, 11-13 and 16 are finally rejected under 35 U.S.C. 103 as being unpatentable over Lorimer (US 2,997,178).
	With respect to claim 1, Lorimer discloses a filter (filter capsule), as shown in Fig. 1, having: a housing 40 and at least one filter element 19, 54, 33, 34, as shown in Fig. 1, the filter capsule configured to filter a liquid (see col. 1, lines 7-10), the housing 40 comprising a bottom, at least one side wall, and a head 10 (cover), wherein the at least one filter element 19, 54, 33, 34 is disposed in an interior space of the housing 40, wherein the cover 10 has at least one through fluid inlet 14, 16, which is disposed adjacent to a central axis of a body 12 (base) of the cover 10, as shown in Fig. 1, wherein the cover 10 has at least one through fluid outlet 23, as shown in Fig. 1, and 
	Lorimer lacks the intended use of the filter capsule, i.e., configured to filter pressure-extracted coffee; and the at least one filter having a maximum pore size of 80 µm.
	With respect to the intended use of the filter capsule, i.e., configured to filter pressure-extracted coffee: This limitation has been considered a recitation of the intended use of the claimed invention which must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In this case, Lorimer teaches all claimed the structural elements and therefore, it is inherent and/or obvious that it is capable of performing the intended use.  Furthermore, Lorimer teaches that the filter is for “water or other liquid to be filtered” (see col. 1, lines 7-10) and therefore, it would be obvious to one of ordinary skill to use the filter to filter pressure-extracted coffee, since one of ordinary skill would recognize that filter pressure-extracted coffee is a liquid and therefore, it may be filtered by the filter of Lorimer.
	With respect to the at least one filter having a maximum pore size of 80 µm: Lorimer teaches that the screen 34 is sufficiently fine to remove all particles larger than 10 microns (see col. 2, lines 37-40), and this implies that the pore size of the screen 34 is at least 10 microns, which is less than 80 µm and therefore, it is within applicant’s claimed range.  Furthermore, the specific pore size range claimed by applicant, i.e., maximum pore size of 80 µm, is considered to be nothing more than a choice of 

With respect to claim 2, Lorimer discloses wherein the filter element 19, 54, 33, 34 comprises: at least one fine filter 33, which has a maximum pore size and/or has a thickness, as shown in Fig. 2; and at least one ultrafine filter 34 which has a maximum pore size.  Lorimer lacks the specific pore sizes of the filters and the specific thickness of the at least one fine filter.  However, these are considered to be nothing more than a choice of engineering skill, choice or design that a person having ordinary skill in the art would have found obvious during routine experimentation based among other things, on desired accuracy, since the courts have held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than a prior art device, the claimed device was not patentably distinct from the prior art device (see In re Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (FED. Cir. 1984), cert. Denied, 469 U.S. 830, 225 USPQ 232 (1984)).



	With respect to claim 4, Lorimer lacks wherein the filter element comprises paper, plastic material, and/or metal.  However, it would have been obvious to one of ordinary skill in the art to provide the filter element disclosed by Lorimer, made of paper, plastic material, and/or metal, as claimed by applicant, in order to filter a liquid, and since one of ordinary skill would recognize to choose a desired material according to a desired application (see MPEP 2144.07 which states as obvious “The selection of a known material based on its suitability for its intended use”).  

	With respect to claim 5, Lorimer discloses wherein the filter element 19 is essentially configured in a form of a straight or inclined cylinder, as shown in Fig. 1.



With respect to claim 9, Lorimer discloses wherein the at least one side wall is connected reversibly or irreversibly to the cover 10, as shown in Fig .1, wherein the at least one side wall comprises: a height which is greater than the height of the filter element 19, 54, 33, 34, as shown in Fig. 1; a thickness; at least one rib which extends in the direction of the filter element 54, 33, 34, said rib being the part supporting element 29, as shown in Fig. 1, and/or an elastic region 42 or consists thereof, as shown in Fig. 1.  Lorimer lacks the side wall having a thickness in a range of 0.1 to 2 mm.  However, this is considered to be nothing more than a choice of engineering skill, choice or design that a person having ordinary skill in the art would have found obvious during routine experimentation based among other things, on desired accuracy, since the courts have held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than a prior art device, the claimed device was not patentably distinct from the prior art device (see In re Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (FED. Cir. 1984), cert. Denied, 469 U.S. 830, 225 USPQ 232 (1984)).

	With respect to claim 11, Lorimer discloses wherein the coffee filter capsule comprises a flange 29 (fluid-channel disc) which is disposed between the cover 12 and 

	With respect to claim 12, Lorimer discloses wherein the coffee filter capsule comprises at least one fluid line which, in a region adjacent to the central axis, enters through the base of the cover 12 through the cover 12 into the coffee filter capsule, extends, on a side of the cover orientated towards the filter element 19, 54, 33, 34, the direction of the at least one side wall, extends along the at least one side wall, extends through the at least one filter element 19, 54, 33, 34, extends into a region in the center of the coffee filter capsule and exits out of the coffee filter capsule along the central axis through the base of the cover 12 through the cover 12, as shown in Fig. 1.

	With respect to claim 13, Lorimer discloses wherein the coffee filter capsule comprises a collection strainer 34 which is disposed downstream of the at least one filter element 16, 54, as shown in Fig. 1.

	With respect to claim 16, Lorimer discloses wherein the coffee filter capsule comprises wherein the filter element 19, 54, 33, 34, comprises the at least one filter 19, the at least one fine filter 54 and the at least one ultrafine filter 34, the at least one fine filter 54 being disposed downstream of the filter 19 and the at least one ultrafine filter 34 being disposed downstream of the fine filter 54, as shown in Fig. 1.
Allowable Subject Matter
Claims 7-8, 10, 14 and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: Claim 7 would be allowed because the prior art of record does not show or suggest the coffee filter capsule having the bottom comprising at least one raised portion on a side orientated towards the at least one filter element, in combination with the remaining limitations in the claim.  Lorimer lacks this limitation and it would have not been obvious to modify because there is no reason or suggestion to do so and the filter would not operate as intended.
	Claim 8 would be allowed because the prior art of record does not show or suggest the coffee filter capsule, wherein the bottom has a depression which extends in the direction of the cover, the depression being disposed in a cylindrical recess of the filter element, in combination with the remaining limitations in the claim.  Lorimer lacks this limitation and it would have not been obvious to modify because there is no reason or suggestion to do so and the filter would not operate as intended.
Claim 10 would be allowed because the prior art of record does not show or suggest the coffee filter capsule having a predetermined breaking point in the form of a membrane which is configured to direct the fluid flow in the coffee filter capsule past the filter element, in the case of high pressure, in combination with the remaining limitations in the claim.  Lorimer lacks this limitation and it would have not been obvious to modify 
	Claim 14 would be allowed because the prior art of record does not show or suggest wherein the coffee filter capsule is connected to an adapter capsule, the adapter capsule configured to connect to a mount of a coffee machine, the adapter capsule comprising: at least one magnet; at least one fixing element mounted via a spring element; at least one base projection; and/or at least one side-surface projection, in combination with the remaining limitations in the claim.  Lorimer lacks this limitation and it would have not been obvious to modify because there is no reason or suggestion to do so and the filter would not operate as intended.
Claims 17-18 would be allowed because the prior art of record does not show or suggest wherein the bottom has a depression which extends in the direction of the cover, wherein the depression comprises a base groove and/or a side surface groove, in combination with the remaining limitations in the claims.  Lorimer lacks these limitations and it would have not been obvious to modify because there is no reason or suggestion to do so and the filter would not operate as intended.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-14 and 16-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

	In response to applicant’s argument that Harrison lacks a maximum pore size of 80 µm: This limitation would be obvious in view of Lorimer, as stated above.
	In response to applicant’s argument that Harrison lacks the depression having a base groove and/or a side groove, as stated in new claim 17: Lorimer lacks this limitation and it has been indicated allowable, as stated above.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE GONZALEZ whose telephone number is (571)272-5502. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MADELINE GONZALEZ/Primary Examiner, Art Unit 1778